Order of disposition, Family Court, New York County (Clark V Richardson, J.), entered on or about April 30, 2012, which, insofar as appealed from as limited by the briefs, found that respondent father’s consent is not required for the adoption of the subject children, unanimously affirmed, without costs.
The father failed to demonstrate that he provided the children with fair and reasonable financial support, according to his means. Therefore, he failed to satisfy the requirements of Domestic Relations Law § 111 (1) (d) (see Matter of Cassandra Tammy S. [Babbah S.], 89 AD3d 540, 540 [1st Dept 2011]; see generally Matter of Dominique P., 24 AD3d 335 [1st Dept 2005], lv denied 6 NY3d 712 [2006]).
*622The father’s constitutional challenges to the statutes providing for notice and consent of an unwed father are unpreserved for our review, and we decline to reach them in the interest of justice (see Matter of Jayden C. [Michelle R.], 82 AD3d 674, 675 [1st Dept 2011]). As an alternative holding, we reject them on the merits. Concur—Mazzarelli, J.E, Andrias, DeGrasse, Freedman and Manzanet-Daniels, JJ.